I cannot agree with the conclusion of the majority that the language "for such capital improvements" set forth in paragraph five of Section 2i, Article VIII refers to certain capital improvements enumerated in paragraph one of Section 2i, Article VIII. Thus, I disagree with the majority's reading of the phrase "acquisition, construction, reconstruction, or other improvements of, and provision equipment for * * * state buildings and structures" from paragraph one in conjunction with the phrase "for * * * housing of branches and agencies of state government" from paragraph five.
However, as the majority notes, the issue to be determined is whether the facility at issue is a capital improvement for "housing of branches and agencies of state government" within the parameters of paragraph five. For the reasons set forth in the remainder of the majority opinion, I concur.